Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-4 are presented for examination. Applicant filed an amendment on 6/30/22 amending claims 1-2. After careful consideration of Applicant’s remarks, the examiner has withdrawn the grounds of rejection of claims 1-4 based on 35 U.S.C. 112(b) and the grounds of rejection of claims 1-4 based on 35 U.S.C. 103, however, new grounds of rejections of claims 1-4 under 35 U.S.C. 103 necessitated by Applicant’s amendment are established in the instant office action as set forth in detail below.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US20160349725 to Miura et al. (hereinafter “Miura”), in view of US20190165578 to Carr et al. (hereinafter “Carr”).

As per claim 1, Miura substantially discloses a power management device (Miura, see Fig. 2 and its corresponding paragraphs) comprising; processing circuitry (Miura, see Fig. 2 element 11 and its corresponding paragraphs) to control power consumption of a management target apparatus installed in a building (Miura, see Fig. 1 element 30 and Fig. 2 and their corresponding paragraphs), to detect power consumption, at a predetermined timing within a demand term (Miura, see [0035], Fig. 4A and its corresponding paragraphs), to judge whether or not an integrated value of the power consumption per building exceeds a predetermined demand control execution value by a demand-term end point (Miura, see s120-s130 of Fig. 4A and its corresponding paragraphs), wherein the processing circuitry executes baseline judgement control of canceling power consumption limitation for the management target apparatus throughout a predetermined judgement period within the demand term (Miura, see Fig. 4A and its corresponding paragraphs for not performing shut-off operation (i.e. canceling power consumption limitation) throughout a predetermined judgement period within the demand term), judge whether or not a value of a baseline, which is an estimated value based on the integrated value of power consumption in the judgement period, exceeds the demand control execution value by the demand-term end point (Miura, see Fig. 4A s120-s130 and its corresponding paragraphs), in response to judging that the value of the baseline exceeds the demand control execution value by the demand-term end point, executes demand control of a power consumption limitation of the management target apparatus, after the judgement period (Miura, see Fig. 4A steps s110-s180 and its corresponding paragraphs), and for a demand term during which the demand control is being executed, and starting at the demand-term end point of the corresponding demand term, executes limitation relaxing control of relaxing power consumption limitation for the management target apparatus, before the judgement period in a next demand term (Miura, see Fig. 4A steps s180-s200, and [0068], the shut-off facility is return back to its original state (i.e. relaxing power consumption limitation) when the demand time limit passes (i.e. when the demand control is being executed at the demand-term end point)). Miura does not explicitly disclose to detect power consumption per building, which is power consumption of the entire building, an integrated value of the detected power consumption per building, collectively imposing a power consumption limitation on the multiple types of management apparatuses, incrementally relaxing the power consumption limitation collectively imposed on the multiple types of management target apparatuses throughout a predetermined interval, the incremental relaxing being performed in such manner that the processing circuitry stops limiting power consumption of different ones of multiple types of management target apparatus in different intervals.
However, Carr in an analogous art discloses to detect power consumption per building, which is power consumption of the entire building, an integrated value of the detected power consumption per building (Carr, see [0016] and [0019]), collectively imposing a power consumption limitation on the multiple types of management apparatuses (Carr, see [0014], [0016] and [0020]), incrementally relaxing the power consumption limitation collectively imposed on the multiple types of management target apparatuses throughout a predetermined interval, the incremental relaxing being performed in such manner that the processing circuitry stops limiting power consumption of different ones of multiple types of management target apparatus in different intervals (Carr, see [0014], [0016], [0020] and [0042]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Carr into the apparatus of Miura. The modification would be obvious because one of the ordinary skill in the art would want to control variable electrical loads in addition to fixed electrical loads (Carr, [0002]).

As per claim 2, the rejection of claim 1 is incorporated, Miura further discloses executes, after the judgement period, the demand control of a predetermined control level based on a demand control list for each of plurality of control levels at which limiting contents of the power consumption for the management target apparatuses are different (Miura, see Fig. 4A, Fig. 4B, their corresponding paragraphs, [0034], [0039] and [0047]), shift from a level executed at an end point of the immediately preceding demand term to a level at which a limiting content power consumption is relaxed (Miura, see Fig. 4A steps s180-s200, and [0068], the shut-off facility is return back to its original state (i.e. relaxing power consumption limitation) when the demand time limit passes (i.e. at an end point of the immediately preceding demand term) to a level at which a limiting content power consumption is relaxed). Carr further discloses limiting contents of the power consumption for the multiple types management target apparatuses are different (Carr, see Fig. 6 and its corresponding paragraphs).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Carr into the apparatus of Miura. The modification would be obvious because one of the ordinary skill in the art would want to control variable electrical loads in addition to fixed electrical loads (Carr, [0002]).

As per claim 3, the rejection of claim 1 is incorporated, Miura further discloses wherein the processing circuitry calculates a power reduction amount from a difference between a value of the baseline at the demand-term end point and an integrated value of power consumption at the demand-term end point (Miura, see [0060]). Carr further discloses power consumption per building (Carr, see [0016] and [0019]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Carr into the apparatus of Miura. The modification would be obvious because one of the ordinary skill in the art would want to control variable electrical loads in addition to fixed electrical loads (Carr, [0002]).

As per claim 4, the rejection of claim 2 is incorporated, Miura further discloses wherein the processing circuitry calculates a power reduction amount from a difference between a value of the baseline at the demand-term end point and an integrated value of power consumption at the demand-term end point (Miura, see [0060]). Carr further discloses power consumption per building (Carr, see [0016] and [0019]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Carr into the apparatus of Miura. The modification would be obvious because one of the ordinary skill in the art would want to control variable electrical loads in addition to fixed electrical loads (Carr, [0002]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON LIN/
Primary Examiner, Art Unit 2117